Citation Nr: 0510060	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-02 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder 
due to exposure to asbestos in service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from July 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in March 2005.  A transcript of that hearing, 
as well as the evidence he submitted at that time, has been 
associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran was exposed to asbestos in service; he is 
currently diagnosed as having a pulmonary disorder that is 
related to exposure to asbestos.  


CONCLUSION OF LAW

Service connection for a pulmonary disorder due to exposure 
to asbestos in service is established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
To the extent any noncompliance is found, the Board 
emphasizes that since the disposition of the current appeal 
is completely favorable, any noncompliance with VCAA would 
result in no prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Direct service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran seeks service connection for a 
pulmonary disorder due to exposure to asbestos in service.  
He alleges that he was exposed to asbestos while he served 
onboard US Navy ships during World War II and that he 
currently has a pulmonary disability medically related to 
that exposure.  

The veteran's service records show that he served in the U.S. 
Navy onboard the U.S.S. Helena and the U.S.S. Houston.  He 
was an Electrician's Mate, Second Class.  Information 
received from the Navy Medical Liaison Office, ATNPRC, 
indicated that it was highly probable that ships during the 
veteran's period of service used asbestos products for 
insulating material.  It was stated that, in his occupation 
as an Electrician's Mate, it was probable that the veteran 
was exposed to asbestos, though specific confirmation was not 
possible.  The veteran has denied any exposure to asbestos 
outside of service.  Resolving doubt in the veteran's favor, 
the Board finds that the uncontroverted evidence is 
sufficient to find in-service exposure to asbestos. Id.  

Review of the medical evidence of record discloses an April 
2000 VA outpatient entry that includes a diagnosis of 
asbestosis as per computed tomography (CT) scan of the chest 
in December 1999.  Similarly, a July 2000 chest CT scan was 
interpreted as showing changes in the lungs compatible with 
asbestos-related disease.  In March 2004, a VA physician 
commented that "[t]here was no question that [the veteran's] 
abnormal CT scan of the chest is a manifestation of his 
previous exposure to asbestos."  VA outpatient notes dated 
in August 2004 reflect current diagnoses that include 
asbestosis.  Finally, in February 2005, F. Oliveros, M.D., 
diagnosed the veteran as having asbestosis.  
  
The Board acknowledges that the veteran is also currently 
diagnosed as having chronic obstructive pulmonary disorder 
(COPD).  However, after carefully reviewing all the evidence 
on file, the Board finds no basis, which would be adequate to 
reject the competent medical evidence and medical opinion of 
record that is favorable to the veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 
22, 26 (1998).  While the competent evidence is not 
unequivocal, it has nevertheless, placed the pertinent record 
in relative equipoise.  

Accordingly, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports service connection for a 
pulmonary disorder due to exposure to asbestos in service.  
38 U.S.C.A. § 5107(b).  The appeal is granted.               



ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a pulmonary 
disorder due to exposure to asbestos in service is granted.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


